DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0283622) in view of Li et al. (Polymer, 2007, p. 6855-6866).  Both references were cited in a prior Office action.
Regarding Claim 1, Kim teaches a polylactic acid (PLA) composition and molded products formed therefrom (Abstract).  PLA is included in the amount of 60-95 wt% (p. 3, [0035]), equivalent to 60-95 parts by weight based on 100 parts of the composition, and has a polydispersity index of 1.80 to 2.20 (p. 4, [0052]).  The PLA repeating units may be derived from lactide (i.e. synthesized using a lactide monomer) (p. 2, [0022]).  
The composition also includes 1-15 wt% of talc having an average particle diameter (i.e. D50) of 0.5-1.5 microns (p. 3, [0040]-[0041]).  Talc is included as a nucleating agent.  The amount of 1-15 wt% is equivalent to 1-15 parts by weight based on 100 parts of the composition.  
A plasticizer may also be present in amounts that do not have negative influences on the physical properties of the resin.  Suitable plasticizers include polyhydric alcohol ester compounds such as glycerin triacetate (i.e. triacetin) (p. 3-4, [0046]-[0047]).  This compound is recognized in the art as having a molecular weight of 218.21 g/mol.  Kim does not teach specific amounts in which to include a plasticizer.
In the same field of endeavor, Li teaches PLA compositions comprising talc as a nucleating agent.  Li also includes 2-10 wt% of plasticizers such as acetyl triethyl citrate (ATC) (Abstract; p. 6864, Table 1).  Including the plasticizers in this amount had no negative impact on the nucleating effect of talc (p. 6865, Conclusion), and Li noted no negative impact associated with this range.  
Kim discloses ATC as an alternative to glycerin triacetate (p. 3-4, [0047]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include Kim’s glycerin triacetate in the amount of 2-10 wt%, as Li demonstrates this to be a suitable range in which to include an equivalent plasticizer in a similar composition which also comprises PLA as a matrix polymer and talc as a nucleating agent.  Modification in this way reads on Claim 1.
Regarding Claims 4-7 and 11-14, Kim’s composition comprises 0 parts by weight of the indicated additives.
Regarding Claims 8 and 15, the composition resulting from modification of Kim in view of Li is identical to Claims 1 and 2.  Kim teaches a HDT of 100°C or more (p. 4, [0055]).  This falls within the claimed range of >90°C.  Kim is silent with respect to the remaining claimed physical properties.  Nevertheless, products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical in composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, the modified product will necessarily possess the properties of Claims 8 and 15.
Regarding Claims 9, 16, and 18-20, Kim’s PLA composition is described as having transparency characteristics (p. 2, [0024]), and the modified composition will intrinsically possess transparency as indicated in the preceding paragraph.  Kim further teaches molded products with high heat deformation temperature (HDT) (Abstract).  A high HDT is indicative of heat-resistant products as claimed.

Claims 4, 5, 7, 11, 12, and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li as applied to Claims 1 and 2 above, further in view of Chen et al. (US 5,908,918; cited in prior Office action).
Regarding Claims 4, 5, 7, 11, 12, and 14, Kim and Li remain as applied to Claims 1 and 2 above.  Neither Kim nor Li teach the claimed additives in the claimed amounts.
In the same field of endeavor, Chen teaches that PLA lacks a high degree of flexibility and impact strength (col. 1, lines 24-30).  Incorporation of both a degradable impact modifier and a plasticizer yields a combination of high tensile and impact strengths as well as high flexibility (col. 1, line 64 - col. 2, line 1).  Suitable degradable impact modifiers include polycaprolactone (PCL) and polyethylene glycol (PEG) The PLA composition preferably includes 3-15 wt% PEG and 1-15 wt% PCL (col. 6, lines 42-49).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim in view of Li as applied to Claims 1 and 2 above, and further in view of Chen to include 1-15 wt% PCL and 3-15 wt% PEG.  This combination of additives leads to a combination of high tensile strength, impact strength, and flexibility when used in a plasticized PLA composition.  PCL reads on the flexibilizer of Claims 4, 5, 11, and 12.  PEG reads on the “other plastics additives of Claims 7 and 14.  
The amounts indicated above are equivalent to 1-15 parts by weight and 3-15 parts by weight.  These ranges overlap the claimed ranges of 0-10 parts by weight and 0-4 parts by weight, respectively.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Response to Arguments

Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive.
The Applicant argues that Kim’s PLA contains soft segments of polyurethane polyol repeating units, and that according to Kim, transparency will be poor if only lactide monomer is used to prepare PLA.
The Applicant points to page 3, paragraph [0043] of Kim to support this argument.  This paragraph begins by emphasizing that it is not necessary for the PLA to be bonded to a polyurethane polyol repeating unit.  This is reflected in Kim’s examples, which do not appear to include PLA resins containing polyurethane polyol segments.
In addition, the claims do not exclude additional structural units in the claimed PLA (A).  The claims merely require that the PLA is synthesized using lactide as a monomer.  Kim clearly teaches the use of lactide as a monomer at page 2, [0022] in addition to any other monomers/comonomers that may also be present.  Therefore, Kim’s PLA reads on the claimed component (A).
The Applicant acknowledges that Kim teaches an overlapping range of PDI, but argues that Kim only points out that the distribution index has an influence on mechanical properties.  The Applicant argues that those skilled in the art would have no motivation to both discard the soft segment and regulate PDI within the claimed range while maintaining an expectation that transparency would be improved.
As discussed above, Kim emphasizes at [0043] that it is not necessary for the PLA to be bonded to a polyurethane polyol repeating unit, and the claims do not exclude the soft segments disclosed by Kim.  The reference generally teaches toward compositions having good transparency (see, e.g., p. 3, [0035]), and there is no reason to believe that PDI values falling within Kim’s preferred range would have a detrimental impact on this property.  Therefore, one of ordinary skill in the art would have a reasonable expectation of maintaining the favorable transparency properties associated with Kim’s composition when selecting PDI values falling within both Kim’s preferred range and the claimed range.
The Applicant argues that the addition of PEG as a plasticizer in Reference Example 4 does not improve thermal performance and results in some degree of bleed-out.
Based on Kim’s discussion at [0093], it is evident that Reference Example 4 is intended to be a comparative example rather than an embodiment of Kim’s invention.  This is further reinforced by the fact that although Reference Example 4 includes PEG as a plasticizer, this material is not listed among the 18 specific plasticizers at pages 4-5, [0047], nor does it fall within the 7 general categories of plasticizer described in this paragraph.  One of ordinary skill in the art would expect to achieve inferior results when using PEG as a plasticizer at least because it falls outside the scope of suitable materials identified in Kim’s disclosure. 
Even if PEG were identified by Kim as a suitable plasticizer, an artisan of ordinary skill would have weighed both the advantages and disadvantages of including a plasticizer in Kim’s composition.  Reference Example 4 does exhibit a HDT lower than Reference Example 1.  As noted by Kim, this is due to the use of a flexible PLA in Reference Example 1, while a different PLA resin was used in Reference Example 4.  While some degree of plasticizer bleed-out does occur in Reference Example 4, it is not possible for bleed-out to occur in Reference Examples 1-3 which do not include a plasticizer.  
Reference Examples 2 and 3 have lower HDT values than Reference Example 4.  As shown in Table 4 at page 7, Reference Example 4 also shows improved injection moldability relative to Reference Examples 2 and 3.  While Reference Example 4 including a plasticizer may exhibit a slightly lower HDT than Reference Example 1, the composition shows improved HDT and moldability relative to other embodiments.  One of ordinary skill in the art would have weighed the benefits associated with PEG plasticizer against the known disadvantages.  It is reasonable to conclude that the improved HDT and moldability relative to Reference Examples 2 and 3 would have outweighed the plasticizer bleed-out observed in Reference Example 4, thereby motivating one of ordinary skill in the art to include a plasticizer in Kim’s composition.
The Applicant argues that it would have been impossible for those skilled in the art to solve the technical problem of heat resistance and transparency based on the teachings of Kim, Li, and Chen.
Kim is dedicated at least in part to obtaining compositions exhibiting excellent heat resistance characteristics (see, e.g., Abstract) and transparency (p. 3, [0035]).  Kim instructs those skilled in the art to seek out amounts of plasticizer that do not have negative influences on the physical properties of the resin (p. 3, [0046]), and Li identifies an amount of plasticizer suitable for use in similar composition that showed no negative impact on physical properties.  Therefore, the prior art provides adequate guidance to address technical problems relating to heat resistance and transparency.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762